UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2270


In Re:   THOMAS W. HILL,

                Petitioner.




     On Petition for Writ of Mandamus.      (1:08-cv-00080-LHT)


Submitted:   February 26, 2009               Decided:   March 3, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas W. Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas     W.   Hill     petitions        for    a    writ    of   mandamus

seeking an order from this court directing the bankruptcy court

to dismiss his involuntary bankruptcy proceeding.                          We conclude

that Hill is not entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                 In re First Fed. Sav. &

Loan   Ass’n,    860    F.2d     135,   138      (4th   Cir.      1988).       Further,

mandamus    is   a     drastic     remedy       and   should      only    be   used   in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Hill is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                            We

dispense    with     oral      argument     because         the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2